Citation Nr: 1438982	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  05-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for service-connected residuals of gunshot wound (GSW), right triceps and biceps, to include degenerative changes and loss of motion of the right shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right elbow arthritis.

4.  Entitlement to a compensable evaluation for service-connected hearing loss.

5.  Entitlement to a compensable evaluation for service-connected malaria.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision, which granted a claim for service connection for PTSD and assigned a 10 percent evaluation, effective May 5, 2003; an October 2004 rating decision, which continued an evaluation of 30 percent for right upper arm gunshot wound residuals; an August 2006 rating decision, which increased the evaluation assigned to the Veteran's residuals of gunshot wound, right triceps and biceps, to include degenerative changes and loss of motion of the right shoulder to 40 percent, effective July 18, 2005; an August 2007 rating decision, which granted an earlier effective date of April 30, 2004, for the increased evaluation of residuals of gunshot wound, right triceps and biceps, to include degenerative changes and loss of motion of the right shoulder; and a June 2009 rating decision, which continued an evaluation of 10 percent for right elbow arthritis, continued a noncompensable evaluation for hearing loss, continued a noncompensable evaluation for malaria, and denied entitlement to TDIU.

With respect to the Veteran's claim for an increased evaluation for PTSD, the Board notes that the evaluation assigned to this disability was increased to 30 percent, effective May 5, 2003, in a December 2004 rating decision.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In March 2006, the Board issued a determination denying an evaluation in excess of 30 percent for the Veteran's service-connected PTSD.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued an order granting a joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.  Subsequently, in May 2009, the Board vacated the March 2006 Board decision with respect to this issue and remanded the issue in order to afford the Veteran a current VA examination.  In an August 2010 decision, the Board again remanded the claim in order to obtain outstanding VA treatment records and in order to obtain a new VA examination.  This issue is now before the Board once again.

Additionally, the Board notes that in the August 2010 Board remand, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) was also before the Board.  In an April 2013 decision, the RO granted entitlement to TDIU effective September 2008, the original date of the TDIU claim.  Thus, this issue is currently not on appeal before the Board.

In April 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the St. Louis, Missouri RO.  A transcript of that proceeding has been associated with the claims folder.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2010 hearing, the Veterans Law Judge clarified the issues on appeal and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Veteran was offered an opportunity to ask questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no clinical evidence demonstrating that the Veteran has experienced a relapse of malaria.  Additionally, there is no clinical evidence demonstrating residual liver or spleen damage secondary to malaria.

2.  Service-connected hearing loss disability is manifested, at worst, by level I hearing loss in the right ear and level I hearing loss in the left ear.

3.  The Veteran's degenerative joint disease of the right elbow was not limited to 90 degrees or less of forearm flexion, was not limited to 75 degrees or more of forearm extension, does not include impairment of the flail joint, or ankylosis of the elbow.

4.  Throughout the entire appeal period, the Veteran's muscle injury, due to a GSW, to Muscle Group V and VI, to include degenerative changes and loss of motion of the right shoulder, is severe in nature.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).

2.  The criteria for a compensable disability rating for a bilateral hearing loss disability has not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a disability rating in excess of 10 percent for right elbow arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5099-5010 (2013).

4.  The criteria for an evaluation in excess of 40 percent for residuals of residuals of GSW, right triceps and biceps, to include degenerative changes and loss of motion of the right shoulder, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, Diagnostic Codes 5305-5306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Stegall Considerations

As noted above, the Board previously remanded the issue of entitlement to an increased rating for PTSD for an examination.  The Veteran underwent a VA examination in April 2009.  In a May 2009, the Board also remanded the issue of entitlement to an increased rating for gunshot wound of the right arm for a Board hearing.  The Veteran testified at a videoconference hearing in April 2010.  In August 2010, the Board remanded all of the above issues for updated VA examinations and additional VA and private treatment reports.  Additional private and VA treatment records were obtained, and the Veteran underwent additional VA examinations in December 2012.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in June 2003 and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the April 2009 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA treatment records, and private medical records are in the file.  The Board finds that to the extent possible, all relevant records identified by the Veteran as relating to this claims have been obtained.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The RO provided the Veteran with VA examinations with regard to his service-connected disabilities, most recently in December 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during the examinations is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  In light of the foregoing, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Law and Regulations- General 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

IV.  Analysis

A.  Malaria

The Veteran is currently service-connected for malaria under Diagnostic Code 6304.  

Under the diagnostic criteria as amended, effective August 30, 1996, malaria, as an active disease, warrants a 100 percent disability rating.  Thereafter, the residuals of malaria are to be rated as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).

Factual Background and Analysis

In July 1969, the RO granted service connection for malaria diagnosed in service.  In September 2008, the Veteran filed a claim for TDIU which the RO interpreted as an increased rating for all service-connected disabilities to include malaria.  

The Veteran underwent a VA examination in April 2009.  At that time, the Veteran reported that he has never had "a relapse" and that he is "ok now."  He stated he will occasionally have night sweats in bed where he will wake up.  He does not have any rigorous chills, fevers, significant headaches.  He does get intermittent headaches, but this is more in the occipital region.  He has no history of renal failure, hypoglycemia, or anemia.  After a physical examination, the diagnosis was malaria, treated without sequelae or flare-up.  

During an April 2010 Board hearing, the Veteran testified that he was unsure of any symptoms of malaria that he currently has, though he does get sick and have high fevers three to four times a year.  He reported he treats himself with over the counter remedies and hardly ever sees a physician.  He reported that he did seek emergency medical treatment for a high fever, but he did not know what the final diagnosis was.  

The Veteran received a VA examination in December 2012, at which time the Veteran was asymptomatic.  The examiner noted a diagnosis of malaria, inactive.  He has symptoms which include high fevers off and on, but the Veteran noted he was unsure if it is related to his prior malaria.  Upon examination, his temperature was 97.6, afebrile.  The examiner noted that treatment records dated back to February 2003 show no indication of chronic fever.  The Veteran's service-connected malaria does not prevent him from employability and does not affect his functional ability.  

The Board has otherwise reviewed the entirety of the Veteran's available medical records, and has found no documented treatment for either malaria or residuals of malaria.  Neither malaria nor residuals of malaria appear among the listed conditions in VAMC 'problem lists.'  The available medical records show no anti-malarial prescriptions.

Despite the Veteran's assertions that he has experienced high fevers which he relates to relapses of malaria since malaria was contracted in service, the clinical evidence of record does not demonstrate any verified relapses.  Specifically, there is no evidence that the Veteran was ever hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under the appropriate system.  Without clinical evidence suggesting a relapse of malaria, a compensable rating cannot be awarded.  The Board thus finds that a compensable rating for malaria has not been warranted under any of the applicable diagnostic criteria since the effective date of service connection.

To the extent that the Veteran believes that he has experienced recurrences of malaria since service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to whether certain symptoms represent recurrences or residuals of malaria, such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran has experienced many attacks of malaria since service, the Board ultimately affords the objective medical evidence of record, which fails to demonstrate any such recurrences or residuals of malaria, with greater probative weight than the lay opinions.

There is no clinical evidence demonstrating that the Veteran has experienced a relapse of malaria since service.  The Veteran has not been hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating residual liver or spleen damage secondary to malaria.  Therefore, a compensable rating is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's malaria has not warranted a compensable disability rating pursuant to Diagnostic Code 6304.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Hearing loss

The Veteran is currently service-connected for hearing loss under Diagnostic Code 6100.  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85 (2013).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.


Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2013).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2013).   

	(CONTINUED ON NEXT PAGE)


Factual Background and Analysis

In July 2003, the RO granted service connection for a bilateral hearing loss disability due to excessive noise exposure in service.  In September 2008, the Veteran filed a claim for TDIU which the RO interpreted as increased rating claims for all service-connected disabilities to include bilateral hearing loss.  

In an April 2009 VA examination, the Veteran complained of difficulty hearing, especially in the presence of background noise.  He also underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
25
25
30
45
50
37.50
LEFT
15
15
30
40
50
33.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 38 decibels and a speech discrimination of 96 percent in the right ear will result in level I hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 34 decibels and a speech discrimination of 96 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2013).

During an April 2010 Board hearing, the Veteran reported he turns the television very loud to hear, and if there is any kind of interference, he cannot hear what other people say to him.  He also reported safety concerns since he could not adequately hear the machinery he was operating. 

In a December 2012 VA examination, the Veteran complained of difficulty hearing the television.  The Veteran underwent an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
25
20
40
50
50
40
LEFT
10
20
35
45
55
38.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

Applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 40 and a speech discrimination of 94 percent in the right ear will result in level I hearing for that ear.  Likewise, applying the above results to the Table VI chart, the Board notes that a puretone threshold average of 39 and a speech discrimination of 94 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), the Board finds that a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable evaluation.

In this case, the Board finds that the Veteran is not entitled to an increased disability rating for his hearing loss disability based upon all objective hearing loss measurements as mechanically applied to the relevant tables.  

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran, while competent to report symptoms, such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Furthermore, the Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455.  In an April 2009 VA examination, the Veteran complained of difficulty hearing, especially in the presence of background noise.  At the December 2012 VA examination, the examiner reported the Veteran complained of difficulty hearing the television.  The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with elevated puretone thresholds and some speech recognition impairment.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted. 

	C.  Residuals of GSW

Factual Background

Service treatment records (STRs) indicate that the Veteran is right-handed.  A January 1967 STR indicates the Veteran was treated for a December 1966 gunshot wound to the right upper arm.  It was noted that the Veteran sustained a gunshot wound penetrating the right upper am with no fracture, artery, or nerve injury.  In late January 1967 the Veteran underwent debridement.  The examiner noted an entrance wound lateral arm and exit wound anterior with minimal muscle maceration and no nerve damage.  The wound was debrided and skin left open for draining.  In early February 1967, the Veteran underwent closure of the wound.  

In a January 1969 VA hospital summary, the Veteran complained of pain and decreased motion of the right elbow for approximately one and a half years.  In addition, he complained of some numbness of this hand and slight swelling of the elbow in recent months.  Physical examination revealed slight decrease in extension and flexion of the right arm at the elbow.  There was a large scar at the medial aspect of the right upper arm and a smaller scar on the lateral aspect of the right upper arm.  There were no motor or sensory abnormalities noted.  In late January 1969, the Veteran underwent an arthrotomy and removal of foreign bodies, right elbow, under general anesthesia.  Post-operative course was marred by severe pain; however, the wound healed without incident.  In February 1969 the splint and sutures were removed.  

In a May 1969 VA examination, the Veteran complained of stiffness in the elbow which the examiner determined is somewhat episodic.  Physical examination showed a scar on the right arm which is nondepressed and adherent.  This represents the entrance wound and overlies the triceps muscle, group VI.  The wound exit was on the anterolateral surface of the upper arm also with a scar that measures 4.5 by 1 cm, nondepresssed and slightly adherent to the bicep muscle.  There was another scar over the elbow measuring 9.5 by 0.5 cm.  There was a 15 degree loss of extension in the right elbow, flexion is complete and flexion power was equal to that of the left arm.  The diagnosis was residuals perforating gunshot wound, right upper arm, and osteocondromatosis of the right elbow.  

In July 1969, the RO granted service connection for a right elbow disorder due to injury in service.  In April 2004, the Veteran filed an increased rating claim for his gunshot wound, right arm.  In September 2008, the Veteran filed a claim for TDIU which the RO interpreted as an increased rating for all service-connected disabilities to include a right elbow disability.  

During an August 2004 VA muscle examination, the Veteran denied flares.  He reported constant movement of his elbow and shoulder while working caused pain throughout his upper arm.  He reported no additional limitation of motion or impairment of function during flare-up.  The Veteran described his pain as intermittent and that it feels like a dull toothache ranging from 5-7/10.  The pain occurs off and on through the week and he relates the pain to over use when working.  The pain is relieved about 2 hours after he goes home and applies liniment and rests.  The Veteran is self-employed as a dirt contractor, he has not lost work but he has less pain when he is not working.  Upon physical examination, the examiner noted full flexion, forearm supination, and pronation.  The examiner noted scarring measured 4cm by less than 0.24 cm, and 4cm by 5 cm, nontender.  The Veteran was noted to have no limited motion, or complaints of pain or discomfort during the exam.  He also had no complaints of pain, weakness, fatigue, or lack of endurance with repetitive motion.  Diagnostic studies showed severe degenerative osteoarthritic changes involving the right elbow and minimal degenerative changes involving the right shoulder.  

In a September 2005 VA progress note, the Veteran complained of shoulder and trapezius pain and tightness. 

During a July 2006 VA muscle examination, the Veteran complained of flare-up of residuals of muscle injury at 8-9/10 at least five times per week with duration of three to four hours.  He indicated that precipitating factors include increased range of motion and weight-bearing activity.  He takes medication with good pain relief.  He reported a significant decline in range of motion and an inability to perform functions required of a heavy-equipment operator as he is unable to operate machinery when taking prescribed medication.  The Veteran complained of limited activity due to fatigue, decreased range of motion, and continuous pain.  He reported inability to work more than half-days due to increased right upper extremity pain.  Upon physical examination, the examiner noted entry and exit wound scars, well-healed, with tenderness to palpation over all three scars on the right upper extremity.  There was minimal tissue loss of the right triceps/bicep.  Range of motion was limited to 70 degrees of abduction, 95 degrees of forward flexion, 45 degrees of external rotation, and 80 degrees of internal rotation.  The Veteran was unable to perform any passive range of motion on any plane due to report of pain.  Repetitions of abnormal range of motion were limited to three cycles due to report of pain.  The right elbow showed flexion to 120 degrees.  Passive range of motion was measured to 145 degrees with gradually increasing discomfort to end-point of motion.  Flexion abnormal range of motion limited to three cycles due to report of pain.  The diagnoses were status-post GSW to right triceps and right bicep muscles, residuals degenerative joint disease of the right shoulder and right elbow which is as likely as not related to the initial injury, and impaired range of motion of the right shoulder and right elbow.  The examiner noted that pain is a factor that additional limits the right shoulder and right elbow range of motion.  Incoordination is not a factor.  The examiner could not state, without resort to speculation, whether fatigue, weakness, or lack of endurance are factors that additionally limit right shoulder and right elbow range of motion. 

During an April 2009 VA examination, the Veteran complained that he is not able to straighten his elbow.  His pain level is 4/10 and he has some bilateral paresthesias and has known left ulnar neuropathy on electromyography (EMG).  He does not have any swelling, heat, redness, fatigability, or giving-way, but he thinks he may have some weakness and minimal stiffness.  He reported he thinks it locks at times.  Flare-ups primarily occur with using a hammer or chainsaw or things with vibration which will bring the pain level to 9/10.  This only occurs periodically when he does heavy work.  Cold weather also seems to make it worse.  He treats with medication and heat.  He does not use any braces or corrective devices, and he has had no additional surgery since 1969.  He has no history of dislocation or inflammatory arthritis.  The Veteran reported he has limited some of his work because of right elbow pain.  He is right hand dominant.  Upon examination, the elbow did not completely extend and showed -10 degrees of extension and with flexion as zero to 115 degrees on the right.  Range of motion was done without major functional impact other than noted above.  There was no pain, fatigue, weakness, or lack of endurance with repetitive use.  The diagnosis was degenerative arthritis of the right elbow.  X-ray testing showed severe degenerative changes of the right elbow.

During an April 2010 Board hearing, the Veteran reported that over the years his right shoulder and elbow have gotten worse for him.  In the business that he is in, he cannot maneuver his arm to do the things he used to do and it pains him quite a bit when he overworks it.  The Veteran stated that he has continuous pain that gets worse with overexertion.  He stated that he loves to hunt and fish, but cannot because of his shoulder.  The Veteran also reported numbness in his hands.    

In a June 2010 statement, the Veteran's representative asserted that the Veteran's elbow is worse than the currently assigned disability rating.  She noted that the Veteran cannot maneuver his arm to the necessary requirements for his job, and when he tries to work he is in severe pain.  His elbow is so tender that he is unable set it down on a table or anything.  He also has difficulty with dressing, and activities such as hunting and fishing.  

During a December 2012 VA arm examination, the examiner noted a diagnosis of right elbow arthritis.  The examiner noted that the arthritis is related to a gunshot wound that occurred in Vietnam.  His right elbow has bothered him from the time of the injury.  He has continuous pain in his right elbow as 8 or 9/10 at its worst.  He rates it as a 4 or 5/10 at other times.  He reported his elbow will swell up four to five times a year for no reason at all.  He complained of flare-ups with driving a vehicle or any activities that causes bending of the elbow.  He reported this occurs about once a week.  Upon physical testing, right elbow flexion was noted to 125 degrees, with no evidence of painful motion.  Right elbow extension was noted to 10 degrees without evidence of painful motion.  Range of motion was the same on repetitive testing.  The examiner noted functional loss to include less movement than normal and weakened movement.  There was no evidence of ankylosis.  Right elbow supination was to 85 degrees and pronation to 80 degrees.  The examiner noted a diagnosis of degenerative or traumatic arthritis documented on x-ray examination in April 2009.  

During a December 2012 VA shoulder examination, the Veteran complained of continuous ache, with occasional worsening pain with movement.  He had medication for pain.  He was a machine operator for 25 years and retired a year ago.  He also has done some part time farming and part time construction work.  The Veteran reported flairs on a daily basis with activity.  He rated his shoulder flares as 8-9/10.  He indicated flares occur with lifting items, movement with the lower part of the arm with aggravate his shoulder, and weather changes make the achiness worse.  Right shoulder range of motion was noted to 125 degrees of flexion and 120 degrees of abduction.  After three repetitions, flexion and abduction were limited to 105 degrees.  Internal rotation was noted to 45 degrees and to 90 degrees without pain upon repetitive testing.  The examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, and atrophy of disuse.  The Veteran exhibited localized tenderness or pain on palpation of the right shoulder, but no guarding.  Muscle strength testing of the shoulder was 4/5 for abduction and forward flexion.  The lift-off subscaularis test was positive.  The examiner noted that the Veteran had atrophy of the trapezius muscle on the right measuring 6cm compared to the left at 8cm from the spine outward.  The right shoulder hangs lower than the left.  The Veteran reported he was a machine operator for 25 years and retired when he turned 65, but slowed down considerably before that.  Any movements with his lower arm causes pain in his shoulder, including climbing up on equipment and getting up and down and operating the levers.  The examiner noted that there was a more developed muscle on the left compared to the right.  An x-ray report did not show arthritis of the right shoulder, but showed mild arthritis in the AP, axillary, and Y view.  

During a December 2012 VA muscle examination, the examiner noted the Veteran's history.  The Veteran complained of problems with his triceps and biceps muscle causing weakness in his right arm.  He reported severe pain sometimes in the biceps area.  He has difficulty lifting items and has dropped items when lifting them.  He liked to hunt artifacts and he has a small metal detector but holds it in his left hand.  The Veteran is right hand dominant.  The examiner indicated the Veteran had an injury affecting his Group V and Group VI muscles on the right side.  Upon physical examination, the examiner noted entrance and exit scars indicating track of missile through one or more muscle groups.  The injury did not show fascial defects or evidence of fascial defects.  The examiner noted that the muscle injury causes some impairment of muscle tonus, some loss of muscle substance, visible or measurable atrophy, and atrophy of muscle groups not in the track of the missile.  The Veteran had symptoms of the Muscle Groups V and VI on the right including consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Muscle strength testing was 4/5 in shoulder abduction (Group III), elbow flexion (Group V), and elbow extension (Group VI).  The examiner noted muscle atrophy of Muscle Groups I, V, and VI on the right of 2.8cm.  Trapezius muscle left side was 8cm and the right side was 6cm most likely from disuse.  

A December 2012 VA scars examination indicated that the Veteran's scars were not painful or unstable.  The Veteran had a linear scar at 10cm, and two superficial non-linear scars measuring 2cm by 2cm and 4cm by 5.5cm.  The right upper extremity had an approximate total area of superficial non-linear scars of 26cm.  The Veteran reported that all of the scars tingle, but are not painful.  The scars were noted as well-healed and without functional impact.  

During a December 2012 VA nerves examination, the examiner noted that the Veteran has had nerve symptoms in his right arm since his gunshot wound.  He gets numbness in his right arm especially at night and after work he would be unable to lift his arm.  He gets numbness and tingling in his right arm on a daily basis.  The Veteran endorsed symptoms in his right upper extremity of constant severe pain, severe intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and moderate numbness.  Strength testing showed 4/5 in elbow flexion and extension, pinch (thumb to index finger), and grip.  The examiner noted  muscle atrophy of the right triceps and biceps, right trapezius and his left hand.  Deep tendon reflexes were 0 at the right triceps, and 1+ at the right biceps and brachioradialis.  Sensory examination was normal.  The examiner noted incomplete paralysis of the radial and median nerves.  EMG testing was not performed.  The examiner indicated that functional limitation included weakness in the right arm with lifting and increased nerve type pain with operating machinery.  The examiner determined that he Veteran's symptoms in his right hand most likely are related to carpal tunnel syndrome.  He has weakness in his thumb and index finger.  Hand grip is weak on the right, and he has a positive phalen sign.  The Veteran's nerve symptoms are most likely related to operating heavy machinery levers for 25 years and not related to the gunshot wound.  The claims file indicates that at the time of the injury there was no nerve damage.  

      1.  Right Elbow Arthritis

Rules and Regulations

The Veteran is currently service-connected for degenerative joint disease of the right elbow under Diagnostic Code 5010.  

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and it provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis, established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, an evaluation of 10 percent is assigned for each major joint (including the shoulder) affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from a service-connected elbow disability, including elbow ankylosis (Diagnostic Code 5205), limitation of flexion (Diagnostic Code 5206), limitation of extension (Diagnostic Code 5207), and impairment or nonunion of the flail joint (Diagnostic Codes 5209, 5210).

Under Diagnostic Code 5205, a 50 percent rating is assigned for unfavorable ankylosis at an angle less than 50 degrees or with complete loss of supination or pronation of the minor extremity.  A 40 percent rating is assigned for intermediate ankylosis at an angle of more than 90 degrees or between 70 and 50 degrees of the minor extremity.  A 30 percent rating is assigned for favorable ankylosis at an angle between 90 degrees and 70 degrees of the minor extremity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, flexion of the major forearm limited to 110 degrees is assigned a noncompensable rating.  Flexion limited to 100 degrees warrants a 10 percent rating.  Flexion limited to 90 degrees is assigned a 20 percent rating.  The next higher rating of 30 percent requires flexion of the major forearm limited to 70 degrees.  Higher ratings of 40 and 50 percent are also available.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207, limitation of extension of the major forearm will be assigned a minimum compensable rating of 10 percent where extension is limited to 45 degrees or to 60 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension of the major forearm.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5208, a 20 percent rating will be assigned where the major forearm has limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5209, which pertains to 'other impairment' of the elbow, a 50 percent rating is assigned for flail joint.  A 20 percent rating is assigned for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  38 C.F.R. § 4.71a

Under Diagnostic Code 5210, a 40 percent disability rating is warranted for nonunion of the radius and ulna with flail false joint.

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Analysis

Based on this evidence, the Board finds that a rating in excess of the current 10 percent is not warranted.  The Board notes that the range of motion of the Veteran's elbow, at worst, as recorded in the December 2012 examination report does not approach the limitation of flexion to 90 degrees or extension to 75 degrees to warrant a 20 percent rating, even when taking into account factors such as increased pain on repetitive motion.  Nor does the Veteran have both limitation of flexion to 100 degrees and limitation of extension to 45 degrees to warrant a 20 percent rating under Diagnostic Code 5208.

Nor is an increased rating warranted based on impairment of supination and pronation under Diagnostic Code 5213.  This diagnostic code assigns a 10 percent rating for limitation of supination of the dominant forearm to 30 degrees or less.  Limitation of pronation when motion is lost beyond the last quarter of the arc and the hand does not approach full pronation warrants a 20 percent rating, and motion lost beyond the middle of arc warrants a 30 percent rating.  A 40 percent rating is available when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The December 2012 VA examination report records pronation and supination as normal.  No additional loss of range of motion was noted on repetition.  Neither of these readings approaches satisfying the criteria for an increased rating under Diagnostic Code 5213.

The Board has considered whether an increased disability rating is warranted for the Veteran's right elbow disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the disability rating assigned contemplates the degree of limitation of motion resulting from pain and following repetitive testing, and neither the lay nor medical evidence reflects the functional equivalent of limitation of flexion or extension required to warrant the next higher evaluation.  It is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's right elbow disability.

The Board has also considered whether a rating in excess of 10 percent may be assigned under any of the remaining diagnostic code that apply to disabilities of the elbow and forearm.  The Board notes, however, that the medical evidence of record does not reflect that the Veteran has ankylosis of the elbow (Diagnostic Code 5205), impairment of the flail joint (Diagnostic Code 5209), false flail joint (Diagnostic Code 5210), impairment of the ulna (Diagnostic Code 5211), or impairment of the radius (Diagnostic Code 5212).  Therefore, these diagnostic codes are not applicable in the case at hand.

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for a rating in excess of 10 percent for the Veteran's degenerative arthritis of the right elbow.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

      2.  Muscle, Shoulder, and Scar Disabilities

Rules and Regulations

The Board notes that the Veteran was granted service connection in a July 1969 rating decision for gunshot wound to the right arm, muscle groups V and VI, and assigned a 30 percent disability.  In an August 2006 decision, the RO increased the Veteran's disability rating to 40 percent effective July 18, 2005.  In an August 2007 decision, the RO granted an earlier effective date of April 30, 2004.  The Veteran is seeking an increased rating.

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2013).

The Board notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the elbow.  38 C.F.R. § 4.55(d).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.55(f).

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2013).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2013).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(c) (2013).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d) (2013).

The Veteran's right arm injury has been rated under 38 C.F.R. § 4.73, Diagnostic Codes 5305-5306.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the dominant extremity.  The function of Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  Diagnostic Code 5305 assigns a zero percent rating for slight disability of the dominant extremity.  A 10 percent rating is assigned for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is appropriate for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2013).  

The function of Muscle Group VI is extension of elbow (long head of triceps is stabilizer of shoulder joint).  The muscles involved include the triceps and anconeus.  Concerning injury to the dominant arm, a slight injury warrants a noncompensable (zero percent) rating.  A moderate injury is rated as 10 percent disabling.  A moderately severe injury is rated as 30 percent disabling.  A severe injury is evaluated as 40 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5306.

Muscle Group III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Muscle Group I is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the (1) trapezius, (2) levator scapulae, and (3) serratus magnus.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  Diagnostic Code 5301 addresses Muscle Group I disability and assigns a zero percent rating for slight disability of the dominant extremity.  A 10 percent rating is assigned for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is appropriate for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5301.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2013).

The Veteran's residuals of a right arm GSW also include entry and exit scars, which may be rated under Codes 7800-7805 (scars).  The criteria for rating scars were revised effective October 23, 2008.  The Veteran's claim for increase was filed in April 2004; he is entitled to a rating under either the prior or revised criteria (if such are more favorable) (from their effective dates).  VAOGCPREC 3-2000.

Under the pre-October 23, 2008 scars criteria, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); a superficial scar that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater (Code 7802); a superficial, unstable (one where for any reason, there is frequent loss of covering of skin over the scar) scar (Code 7803); a superficial scar that is painful on examination (Code 7804).  Under Code 7805 scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Under the revised criteria effective October 23, 2008, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: A burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate diagnostic code for limitation of function (Code 7805).  38 C.F.R. § 4.118 (effective from October 23, 2008).

Analysis

Initially, the Board notes that the currently assigned 40 percent disability rating contemplates a severe injury of Muscle Groups V and VI.  Under Diagnostic Codes 5305 and 5406 for Group V, a 40 percent is the highest disability rating for a severe muscle impairment of the dominant arm.  

As discussed above, the Veteran's initial injury was to Muscle Groups V and VI, but VA examination in December 2012 also revealed decreased muscle strength involving Muscle Group III and some atrophy in the area of Muscle Group I.  In this regard, the Board notes that when compensable muscle group injuries are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  Here, all of these muscle groups are in the same anatomical region, and thus, separate ratings are not permissible.  However, Muscle Groups V and VI act on the elbow joint, whereas Muscle Groups I and III act upon the shoulder.  Under such circumstances, 38 C.F.R. § 4.55() providers that the rating for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected groups.  Here, the Veteran is already evaluated as 40 percent disabled, which is the maximum disability rating provided for a muscle injury in that anatomical region.  Thus, the Board will turn to whether the Veteran's GSW may be rated under Diagnostic Codes pertinent to orthopedic or neurological disabilities.  

Diagnostic Code 5201 provides a maximum rating of 40 percent for limitation of motion of the arm to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In the present case, the right shoulder showed, at worst, range of motion to 70 degrees of abduction and 95 degrees of forward flexion during a July 2006 VA shoulder examination.  Thus, a higher rating is not warranted under this code.  Moreover, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the December 2012 VA examination report indicates that the Veteran had additional loss of motion on repetitive motion; however, limitation was to 105 degrees.  Even after repetition, the Veteran's right shoulder does not meet the criteria for a higher rating under Diagnostic Code 5201. 

Separate ratings may not be awarded for limitation of shoulder motion and muscle group injuries because the 40 percent rating for muscle injuries includes consideration of joint symptoms, such as limitation of shoulder motion, due to such factors as arthritis.  Accordingly, the assignment of separate ratings for limitation of motion and muscle injuries affecting the right shoulder would amount to impermissible pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5201; 4.73, Diagnostic Codes 5305, 5306 (2013).

Additionally, the record does not show that the Veteran has any neurological impairment in the right arm associated with the GSW.  Indeed, service treatment records indicate that there was no nerve involvement.  Post-service treatment records include diagnoses of cubital and carpal tunnel syndrome.  A December 2012 VA examiner considered the Veteran's complaints of nerve symptoms in his right arm since his gunshot wound, but found them unpersuasive.  The examiner determined that he Veteran's symptoms in his right hand most likely are related to carpal tunnel syndrome and most likely related to operating heavy machinery levers for 25 years and not related to the gunshot wound.  Although the Veteran is competent to describe symptoms, he is not competent to opine as to the underlying etiology of those symptoms.  Here, the Board places far more probative weight on the opinion of the VA examiner who found that his carpal tunnel syndrome was more likely to be related to his post-service occupational duties than to his in-service injury.  Thus, a rating under the diagnostic codes pertinent to neurological disorder is not warranted.  See 38 C.F.R. § 4.124a (2013).

The Board has also considered whether a separate rating for scars of the GSW would be of benefit to the Veteran.  The scars are small, well-healed, and superficial.  Though the July 2006 VA examiner indicated that all three scars are tender, there was no objective evidence that the scars were adherent, painful, manifested by breakdown, soft tissue damage, limitation of motion, inflammation, edema, or keloid formation.  During the December 2012 VA examination, the Veteran specifically denied painful scars.  The scars are neither manifested by symptomatology or surface area that meets or approximates the criteria for a compensable rating.  Accordingly, a separate rating under Codes 7801-7805 is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the increased rating claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


      E.  Additional Considerations

The Board has also considered whether 'staged' disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings for the disabilities under consideration.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, to include limitation of motion of the elbow and shoulder, difficulty hearing the television, and painful right arm with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a compensable evaluation for service-connected malaria is denied.

Entitlement to a compensable evaluation for service-connected hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected right elbow arthritis is denied.

Entitlement to an evaluation in excess of 40 percent for service-connected residuals of gunshot wound (GSW), right triceps and biceps, to include degenerative changes and loss of motion of the right shoulder, is denied.


REMAND

The Board finds an additional VA examination is necessary to adequately adjudicate the issue of entitlement to an increased rating for PTSD.  During the December 2012 VA examination, the examiner determined that the Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner went on to state that the Veteran had moderate symptoms of PTSD.  The examiner also noted the Veteran's subjective symptoms of memory loss for names of close relatives, own occupation, or own name; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, which are indicative of a total disability rating.  Given the disparity between the VA examiner's opinion and the Veteran's reported symptomatology without further rationale, it is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's PTSD claim.

2.  Then, the Veteran should be afforded a VA PTSD examination to determine the current degree of severity of his PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

3.  The AOJ also should undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


